 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated and effective as of
May 23, 2006 (the “Effective Date”) is by and between US Dataworks, Inc., a
Nevada corporation (the “Company”), and Charles E. Ramey (“Ramey”). In
consideration of the mutual covenants and promises contained herein, the parties
agree as follows.
     WHEREAS, Ramey has been employed by the Company since 2001, and the
services of Ramey, his managerial and financial expertise, and his knowledge of
the affairs of the Company are of great value to the Company;
     WHEREAS, the Company deems it essential that it have the advantage of the
continued services of Ramey and desires to enter into a continuing agreement of
employment with him, and Ramey desires to enter into such an agreement with the
Company upon the terms and conditions stated hereunder.
ARTICLE 1
GENERAL PROVISIONS
     Section 1.1 Employment. The Company hereby employs Ramey, and Ramey accepts
such employment by the Company upon the terms and conditions hereof.
     Section 1.2 Term. Subject to earlier termination as specifically set forth
herein, the initial term of this Agreement shall be two (2) years commencing on
the Effective Date and continuing until May 22, 2008 (the “Term”). The Term
shall be extended automatically without further action by either party for
successive one (1) year terms (each extension expiring on the anniversary of
May 22), unless either party shall have served not less than ninety (90) days
prior written notice upon the other party that this Agreement shall terminate.
     Section 1.3 Termination. Ramey’s employment and this Agreement shall
terminate upon the earliest to occur of any of the following events (the actual
date of such termination being referred to herein as the “Termination Date”):
     (a) Pursuant to Section 1.2.
     (b) In the event of Ramey’s death or disability as set forth in
Section 3.6.
     (c) Termination of Ramey’s employment by the Company for cause without any
prior notice (no prior notice is required except as specifically set forth
below), upon the occurrence of any of the following events (each of which shall
constitute “Cause”):
          (i) any embezzlement or wrongful diversion of funds of the Company or
any affiliate of the Company by Ramey;
          (ii) gross malfeasance by Ramey in the conduct of Ramey’s duties;

-1-



--------------------------------------------------------------------------------



 



          (iii) breach of this Agreement or any of the Company’s written
policies and, if such breach is capable of being cured, as determined by the
Board of Directors of the Company (the “Board of Directors”), failure of Ramey
to cure such breach after notice and reasonable opportunity to cure such breach;
          (iv) gross neglect by Ramey in carrying out Ramey’s duties; or
          (v) willful violation by Ramey of any applicable federal or state
securities laws or regulations.
     (d) Termination of Ramey’s employment by the Company at any time without
Cause.
     (e) Termination by Ramey of his employment at any time.
     Section 1.4 Termination Obligations: Return of Company Property. Upon
termination of his employment, Ramey shall promptly return all Company property.
ARTICLE 2
POSITION AND DUTIES; OTHER BUSINESS ACTIVITIES
     Section 2.1 Position. Company agrees to employ Ramey in the position of
Chief Executive Officer and President, or in such other positions as the parties
may mutually agree. Ramey shall also continue to serve as a director of the
Company at the pleasure of the Board of Directors and the stockholders.
     Section 2.2 Duties: Full Attention to Business. The primary focus of
Ramey’s employment is to develop and execute strategies for the organic and
inorganic revenue and profit growth of the Company. Ramey shall perform such
services for the Company that reasonably serve the purpose of this Agreement
and/or meet the needs of the Company, and that are consistent with the position
Ramey holds. Ramey shall devote his full business time, energies, interest,
abilities, and productive efforts to the business of the Company. Except as may
be approved by the Company’s Board of Directors, Ramey shall not render any
consulting services to others for compensation and, in addition, shall not
engage in any activity which conflicts or interferes with his performance of
duties hereunder. Notwithstanding the provisions of this Section 2.2, Ramey may,
with the prior written consent of the Board of Directors, engage in civic,
charitable, or educational activities, provided that such service and activities
do not, individually or in the aggregate, interfere with the performance of
Ramey’s duties under the Agreement.
     Section 2.3 Covenant Not To Compete During Term. During the Term, Ramey
shall comply in all respects with the Company’s written policies with respect to
conflicts of interest. Except as may be approved by the Company’s Board of
Directors, Ramey shall not engage in or be interested, directly or indirectly,
in any business or operation competitive with the Company. For the purpose of
this paragraph, Ramey shall be deemed to be interested in a business or
operation which is competitive with the Company if Ramey is a holder of five
percent (5%) or more of the issued and outstanding ownership interests in such
business or operation, or serves as

-2-



--------------------------------------------------------------------------------



 



a director, officer, employee, agent, partner, individual proprietor, lender,
consultant, or independent contractor of such business or operation.
     Section 2.4 Non-Disclosure of Confidential Information. Ramey acknowledges
that in connection with his employment by the Company or its affiliates, he has
and may acquire or learn “Confidential Information” of the Company by virtue of
a relationship of trust and confidence between Ramey and the Company. Ramey
warrants and agrees that during the Term he shall not disclose to anyone (other
than to officers of the Company or to such other persons as such officers may
designate), or use, except in the course of his employment with the Company or
its affiliates, any Confidential Information acquired by him in the course of or
in connection with his employment. As used herein, the term “Confidential
Information” shall include, but not be limited to: all information of any type
or kind, whether or not reduced to a writing and whether or not conceived,
originated, discovered or developed in whole or in part by Ramey, which is
directly related to the Company, its operations, policies, agreements with third
parties, its financial affairs and related matters, including business plans,
strategic planning information, product information, purchase and sales
information and terms, supplier negotiation points, styles and strategies,
contents and terms of contracts between the Company and suppliers, advertisers,
vendors, contact persons, terms of supplier and/or vendor contracts or
particular transactions, potential supplies and/or vendors, or other related
data; marketing information such as but not limited to, prior, ongoing or
proposed marketing programs, presentations, or agreements by or on behalf of the
Company, pricing information, customer bonus programs, marketing tests and/or
results of marketing efforts, computer files, lists and reports, manuals and
memos pertaining to the business of the Company, lists or compilations of vendor
and/or supplier names, addresses, phone numbers, requirements and descriptions,
contract information sheets, compensation requirements or terms, benefits,
policies, and any other financial information whether about the Company,
entities related or affiliated with the Company or other key information
pertaining to the business of the Company, including but not limited to all
information which is not generally available to or known in the information
services industry (or is available only as a result of an unauthorized
disclosure) and is treated by the Company as “Confidential Information” during
the term of this Agreement, regardless of whether or not such Information is a
“trade secret” as otherwise defined by applicable law unless such information is
in the public domain.
     Section 2.5 No Solicitation of Company’s Employees. Ramey specifically
agrees that during the Term and for a period of one (1) year after his
termination of employment with the Company, Ramey shall not, directly or
indirectly, either for himself or for any other person, firm, corporation, or
legal entity, solicit any individual, then employed by the Company to leave the
employment of the Company.
     Section 2.6 Ownership of Work Product and Ideas. Any discoveries,
inventions, patents, materials, licenses and ideas applicable to the industry or
relating to Ramey’s services for the Company or its affiliates, whether or not
patentable or copyrightable, created by Ramey during his employment by the
Company or its affiliates (“Work Product”) and all business opportunities within
the industry (“Opportunities”) introduced to Ramey by the Company or its
affiliates will be owned by the Company, and Ramey will have no personal
interest in such, except to the extent that the Company allows Ramey to invest
or participate in or have other rights to such Work Product or Opportunities.
Ramey will, in such connection, promptly

-3-



--------------------------------------------------------------------------------



 



disclose any such Work Product and Opportunities to the Company and, upon
request of the Company, will assign to the Company all right in such Work
Product and Opportunities.
ARTICLE 3
COMPENSATION; BENEFITS
     Section 3.1 Salary. The Company shall pay Ramey nine thousand one hundred
sixty six Dollars and sixty seven cents ($9,166.67) on a semi-monthly basis, for
an annualized base salary (“Base Salary”) of Two Hundred Twenty Thousand Dollars
($220,000). Beginning with the first anniversary of the Effective Date and for
each subsequent year of employment (or any portion of any such year), Ramey
shall be entitled to a Base Salary review by the Company to determine if any
increase to Base Salary is warranted as a result of performance.
     Section 3.2 Bonus. In recognition for Ramey’s part in achieving record
revenue in FY2006, the Company will grant Ramey one hundred thousand (100,000)
shares of restricted stock that will vest on May 23, 2006. In addition, Ramey
will be eligible to receive a discretionary performance bonus (“Bonus”) for each
fiscal year. The Bonus shall be based on Ramey’s performance as measured in the
fiscal year as determined by the Compensation Committee of the Board of
Directors in its sole discretion. The Bonus, if any, shall be considered earned
by, and owed to, Executive as of the last business day of the fiscal year, even
if such bonuses customarily are not paid until a later date and even if
Executive is no longer employed by the Company as of the date the bonuses are
paid.
     Section 3.3 Paid Vacation. Ramey shall be entitled to paid vacation time
under the Company’s policies applicable to other senior executives of the
Company, but in no event shall Ramey be eligible for less than four (4) weeks of
paid time off per calendar year.
     Section 3.4 Stock Options.
     (a) Subject to approval of the Compensation Committee of the Board of
Directors, which such grant shall be made as promptly hereafter as practicable,
the Company will grant to Ramey an option to purchase six hundred thousand
(600,000) shares of common stock of the Company under the US Dataworks, Inc.
Amended and Restated 2000 Stock Option Plan, as amended (the “Plan”). This
option shall be intended to qualify as an incentive stock option to the maximum
extent permitted under Section 422 of the Internal Revenue Code of 1986, as
amended. The option shall be subject to the terms and conditions of the Plan and
an option agreement to be entered into between the Company and Ramey, in a form
approved by the Compensation Committee of the Board of Directors. The option
agreement shall provide that such option shall have a ten (10) year term
(subject to earlier termination in connection with termination of employment).
All such options will have the exercise price per share equal to the fair market
value of the Company’s common stock as of the date of grant.
     (b) The option shall vest and become exercisable, subject to continued
employment as follows:

-4-



--------------------------------------------------------------------------------



 



          (i) three hundred thousand (300,000) shares of common stock shall vest
on May 22, 2007, and,
          (ii) three hundred thousand (300,000) shares of common stock shall
vest on May 22, 2008.
          (iii) in each case to become fully vested and exercisable upon a
Change in Control (as defined in the Plan );.
     (c) Ramey shall be eligible to receive additional grants of options
pursuant to the Plan in the sole discretion of the Compensation Committee of the
Board of Directors.
     Section 3.5 Other Benefits. During the Term, Ramey shall be entitled to
participate in present and future employee benefit plans which are available to
the Company’s employees, subject to eligibility requirements thereunder.
     Section 3.6 Disability or Death. If the Board of Directors determines, on
the basis of professional medical advice, that Ramey has become unable to
substantially perform his duties under this Agreement with reasonable
accommodation due to illness or mental or physical disability, and that such
failure or inability has continued or is reasonably expected to continue for any
consecutive six-month period, the Company shall have the option to terminate
this Agreement by giving written notice to Ramey thereof and the basis therefor
at least thirty (30) days prior to the effective date of termination. This
Agreement shall also terminate immediately upon Ramey’s death. If Ramey’s
employment with the Company is terminated pursuant to this Section 3.6, the
Company shall pay Ramey the salary and bonuses which are earned but unpaid as of
the date of termination.
     Section 3.7 Severance.
     (a) If the Company terminates Ramey’s employment other than for Cause
pursuant to Section 1.3(c), other than by reason of death or Disability pursuant
to Section 3.6, or if Ramey resigns within ten (10) days following a material
reduction in his duties (as provided in Section 2.2) or material reduction of
compensation (as provided in Section 3.1), if either reduction occurs within six
(6) months following a Change in Control, then subject to Ramey’s continuing
obligations under Section 2.4 and Section 2.5, and in consideration of the
execution, delivery and effectiveness of a general release of claims in a
standard form approved by the Company, the Company shall pay to Ramey a lump sum
of two (2) times Ramey’s current annual Base Salary in cash, any accrued, unpaid
Bonus, and shall vest one hundred percent (100%) of Ramey’s then remaining
unvested portion of the Stock Options granted in accordance with this Agreement,
in addition to other amounts payable from qualified plans, nonqualified
retirement plans, and deferred compensation plans, which amounts shall be paid
in accordance with the terms of such plans, within fifteen (15) days after the
date of termination (or, if later, upon the effectiveness of the general release
following any applicable revocation period).
     (b) If the Company terminates Ramey’s employment for Cause, or if Ramey
resigns (other than pursuant to Section 3.7(a)), then Ramey shall only be
entitled to be paid his accrued, unpaid salary and any accrued, unpaid Bonus
through the effective date of his termination of employment and his entitlement
to other amounts payable from qualified plans, nonqualified

-5-



--------------------------------------------------------------------------------



 



retirement plans, and deferred compensation plans shall be determined in
accordance with the terms of such plans.
     (c) No severance benefits shall be provided pursuant to this Section 3.7 if
Ramey’s employment is terminated by reason of expiration or non-renewal of this
Agreement in accordance with Section 1.2.
     Section 3.8 Excess Parachute Payments.
     (a) If there is a “Change in Control” of the Company within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), a
portion of the benefits to which Ramey is entitled under this Agreement could be
characterized as “excess parachute payments” within the meaning of Section 280G
of the Code. The parties hereto acknowledge that the protections set forth in
this Section 3.8 are important, and it is agreed that Ramey should not have to
bear the full burden of the excise tax that might be levied under Section 4999
of the Code or any similar provision of federal, state of local law, in the
event that any portion of the benefits payable to Ramey pursuant to this
Agreement or the other incentive plans of the Company are treated as an excess
parachute payment. The parties, therefore, have agreed as set forth in this
Section 3.8.
     (b) Anything in this Agreement to the contrary notwithstanding, if it shall
be determined that any payment or distribution (including income recognized by
Ramey upon the early vesting of restricted property or upon the exercise of
options whose exercise date has been accelerated) by the Company or any other
Person to or for the benefit of Ramey (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 3.8, (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any similar provision of any federal, state or local
law or any interest or penalties are incurred by Ramey with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay an additional payment, not to exceed the amount of Ramey’s then
current Base Salary in the aggregate (a “Gross-Up Payment”), in an amount such
that after payment by Ramey of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed on the Gross-Up Payment, Ramey retains an amount of the Gross-Up
Payment equal to fifty percent (50%) of the Excise Tax imposed on the Payments.
Ramey will bear the cost of the remaining fifty percent (50%) until the
aggregate Gross-Up Payments from the Company have reached the amount of Ramey’s
then current Base Salary, and will thereafter bear all additional taxes,
interest or penalties.
     (c) In the event of any dispute as to the applicability or amount of any
Gross-Up Payment, all determinations required to be made under this Section 3.8,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the independent public accounting firm regularly
employed by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and to Ramey within fifteen
(15) business days after the receipt of notice from Ramey that there has been a
Payment, or such

-6-



--------------------------------------------------------------------------------



 



earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm will be borne by the Company. If the Accounting Firm determines
that no Excise Tax is payable by Ramey, it shall furnish Ramey with a written
statement that failure to report the Excise Tax on Ramey’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding on the
Company and Ramey unless and until a final determination is received from the
Internal Revenue Service indicating a contrary result. As a result of
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments may not have been made by the Company that should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. If Ramey thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Ramey, consistent with the maximum limitation stated in this
Section 3.8. In the event it is determined by the Accounting Firm that the Gross
Payments previously made by the Company exceeded the limitations stated in this
Section 3.8, upon written notice from the Company, accompanied by a copy of the
Accounting Firm’s calculation of same, the amount of such overpayment shall be
promptly paid by Ramey to the Company.
ARTICLE 4
MISCELLANEOUS PROVISIONS
     Section 4.1 Entire Agreement. This Agreement contains the entire Agreement
between the Parties and supersedes all prior oral and written Agreements,
understandings, commitments, or practices between the parties with respect to
the subject matter hereof. Other than as expressly set forth herein, Ramey and
the Company acknowledge and represent that there are no other promises, terms,
conditions or representations (verbal or written) regarding any matter relevant
hereto. No supplement, modification, or amendment of any term, provision or
condition of this Agreement shall be binding or enforceable unless evidenced in
writing and executed by the parties. The provisions of Sections 2.4, 2.5, and
2.6 shall survive termination of this Agreement.
     Section 4.2 Applicable Law. This Agreement shall be governed exclusively by
and construed in accordance with the laws of the State of Texas, notwithstanding
choice of law provisions thereof; and the venue of any litigation commenced
hereunder shall be Houston, Texas.
     Section 4.3 Injunctive Relief. Ramey acknowledges that his services are of
a special, unique, unusual, extraordinary and intellectual character, which
gives them a peculiar value, the loss of which cannot be reasonably or
adequately compensated in damages in an action at law. If he should breach this
Agreement, in addition to its rights and remedies under general law, the Company
shall be entitled to seek equitable relief by way of injunction or otherwise.

-7-



--------------------------------------------------------------------------------



 



     Section 4.4 Partial Invalidity. If the application of any provision of this
Agreement, or any section, subsection, subdivision, sentence, clause, phrase,
word or portion of this Agreement should be held invalid or unenforceable, the
remaining provisions thereof shall not be affected thereby, but shall continue
to be given full force and effect as if the invalid or unenforceable provision
had not been included herein.
     Section 4.5 Notices. Notices given under this Agreement shall be given by
registered or certified mail, postage prepaid, return receipt requested, or by
personal delivery to the respective addresses of the parties. Notices to Ramey
shall be sent to Charles E. Ramey, 6 Cypress Ridge Lane, Sugar Land, Texas
77479. Notices to the Company shall be sent to 5301 Hollister Road, Suite 250,
Houston, Texas 77040, Attn: Compensation Committee Chairperson. A mailed
first-class notice shall be deemed given two (2) business days after deposit
with U.S. Postal Service.
     Section 4.6 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
     Section 4.7 Assignment. This Agreement may not be assigned or encumbered in
any way by Ramey. The Company may assign this Agreement to any successor
(whether by merger, consolidation, or purchase of the Company’s stock) to all or
a controlling interest in the Company’s business, in which case this Agreement
shall be binding upon and inure to the benefit of such successor(s) and
assign(s).
     Section 4.8 Limitation on Waiver. A waiver of any term, provision, or
condition of this Agreement shall not be deemed to be, or constitute a waiver of
any other term, provision or condition herein, whether or not similar. No waiver
shall be binding unless in writing and signed by the waiving party.
     Section 4.9 Attorney’s Fees. In the event that any proceeding is commenced
involving the interpretation or enforcement of the provisions of this Agreement,
the Party prevailing in such proceeding shall be entitled to recover its
reasonable costs and attorneys’ fees.
     Section 4.10 Taxes. All payments made pursuant to the provisions of this
Agreement shall be subject to the withholding of applicable taxes.
     Section 4.11 Not for the Benefit of Creditors or Third Parties. The
provisions of this Agreement are intended only for the regulation of relations
among the parties. This Agreement is not intended for the benefit of creditors
of the parties or other third parties and no rights are granted to creditors of
the parties or other third parties under this Agreement.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed as of the Effective Date.

                  US DATAWORKS, INC.    
 
           
 
           
 
  By   /s/ Terry Stepanik    
 
           
 
           
 
  Name   Terry Stepanik    
 
           
 
           
 
  Title:   President & COO    
 
           
 
           
 
           
 
                /s/ Charles E. Ramey               Charles E. Ramey    

-9-